                                                                                   FILBP
                                                                                ASllEVr!-l.Er fli'i

                                                                                 sEP 1 8      2019
                IN TFIE LTNITED STATES DISTRICT COURT
            FoR TItr wESTERN DISTRICT OF NORTH                  CAROLIxffi
                          ASFIEVILLE DIVISION

                          DOCKET NO.       1:   19-CR-00058-1

LINITED STATES OF AMERICA
                                                    CONSBNT ORDER AND
                                                  JUDGMENT OF FORFEITURE

MARY SARAH FLEISC}#R


       WHEREAS, the defendant, MARY SARAH FLEISCHER, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. l1 to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 2l U.S.C. $ 853, l8 U.S.C. $ 924(d), and/or 28 U.S.C. S 2461(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P . 32.2(b)( 1) & (cX2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
           WHEREAS, the defendant withdraws any claim previously submitted in
",, r€SpoflSe toan administrative forfeiture or civil forfeiture proceeding concerning any
    of the property described below. If the defendant has not previously submitted such
    a claim, the defendant hereby waives all right to do so. If any administrative
    forfeiture or civil forfeiture proceeding concerning any of the property described
    below has previously been stayed, the defendant hereby consents to a lifting of the
    stay and consents to forfeiture;

         WHEREAS, the undersigned llnited States Magistrate Judge is authorizedto
  enter this Order by the previous Order of this Court No. 3:05MC302-C (September
  8,2005);

       NOW, TFM,REFORE,, IT IS FIEREBY ORDERED TFIAT the following
  property is forfeited to the United States:

            o   One Raven Arms MP-25, .25 caliber pistol, bearing serial number
                1167958;
            o   Three (3) rounds of assorted .25 caliber ammunition;
            .   One Harrington & Richardson (New England Firearms) Hawk
                Pardner, 12 gauge pump shotgun, serial number NY531918;
            o   Twelve (12) rounds of assorted 12 gauge shotgun shells;
            o   Eleven (11) rounds of assorted .380 caliber ammunition; and
            o   Two (2) rounds of unknown caliber ammunition.

         The United States Marshal and/or other property custodian for          the
  investigative agency is authorized to take possession and maintain custody of the
  above-described tangible property.

         If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
  853(n), andlor other applicable law, the United States shall publish notice and
  provide direct written notice of this forfeiture.

         As to any firearms and/or ammunition listed above and/or in the charging
  instrument, defendant consents to disposal by federal, state, or local law enforcement
  authorities upon such legal process as they, in their sole discretion, deem to be
  legally sufficient, and waives any and all right to further notice of such process or
  such destruction.
            Any person, other than the defendant, asserting any legal interest in       the
    property ndy, within thirty days of the publication of notice or the receipt of notice,
    whichever is earlier, petition the court for a hearing to adjudicate the validity of the
    alleged interest.

          Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
    the United States Attorney's Office is authorizedto conduct any discovery needed
    to identifu, locate or dispose of the property, including depositions, interrogatories,
    requests for production of documents and to issue subpoenas, pursuant to Fed. R.
    Civ. P.45.

           Following the Court's disposition of all timely petitions filed, a final order of
    forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(cX2). If no third
    party files a timely petition, this order shall become the final order and judgment of
    forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
    have clear title to the property and shall dispose of the property according to law.
    Pursuant to Fed. R. Crim. P.32.2(b)(4XA), the defendant consents that this order
    shall be final as to defendant upon filing.

    SO AGREED:
   OLH         S .r.r. fZ\fl
       --i-r-r"o^ae

6,L JONATHAN D. LET ZRTNG
    Assistant United States Attorney


    MARY                FLEISCHER
    Defendant                                  Attorney for Defendant



                                               Signed:Se{u      (      /f    ,zote

                                               w.                   METCALF
                                               United   S      agistrate Judge
                                               Western Disirict of North Carolina
